 
AMENDMENT TO LOAN AGREEMENT AND NOTE
 
This amendment (the "Amendment”), dated as of the date specified below, is by
and between the borrower (the "Borrower”) and the bank (the "Bank”) identified
below.
 
RECITALS
 
A.    The Borrower and the Bank have executed a Loan Agreement (the "Agreement”)
datedNOVEMBER 4, 2009 and the Borrower has executed a Note (the "Note”), dated
NOVEMBER 4, 2009, either or both which may have been amended and replaced from
time to time, and the Borrower (and if applicable, certain third parties) have
executed the collateral documents which may or may not be identified in the
Agreement and certain other related documents (collectively the "Loan
Documents"), setting forth the terms and conditions upon which the Borrower may
obtain loans from the Bank from time to time in the stated amount of $
2,500,000.00 ____________ may be amended from time to time.
 
 
B.    The Borrower has requested that the Bank permit certain modifications to
the Agreement and Note as described below.
 
C.    The Bank has agreed to such modifications, but only upon the terms and
conditions outlined in this Amendment.
 
TERMS OF AGREEMENT
 
In consideration of the mutual covenants contained herein, and for other goad
and valuable consideration, the Borrower and the Bank agree as follows:
 
x   Change in Maturity Date. If checked here, any references in the Agreement or
Note to the maturity date or date of final payment are hereby deleted and
replaced with " - NOVEMBER 30, 2011__”.
 
x  Change in Maximum Loan Amount.  If checked here, all references in the
Agreement and in the Note (whether or not numerically) to the maximum loan
amount are hereby deleted and replaced with
"$  3,000,000.00                                  “, which evidences an
additional $  500,000.00       available to be advanced subject to the terms and
conditions of the Agreement and Note.
 
¨    Temporary Increase in Maximum Loan Amount. If checked here, notwithstanding
the maximum principal amount that may be borrowed from time to time under the
Agreement and Note, the maximum principal amount that may be borrowed thereunder
shall increase from $                    to $                    effective
______________________ through ________________________ annually.  On
_____________________________through_____________ annually, the maximum
principal amount that may be borrowed thereunder shall revert to $
_____________________  and any loans outstanding in excess of that amount will
be immediately due and payable without further demand by the Bank.
 
o    Change in Multiple Advance Termination Date. If checked here, all
references in the Agreement and in the Note to the termination date for multiple
advances are hereby deleted and replaced with "_________________________”.


¨    Change in Payment Schedule. If checked here, effective upon the date of
this Amendment, any payment terms are amended as follows:

 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
¨    Change In Late Payment Fee. If checked here, subject to applicable law, if
any payment is not made on or before its due date, the Bank may collect a
delinquency charge of_______.% of the unpaid amount. Collection of the late
payment fee shall not be deemed to be a waiver of the Bank's right to declare a
default hereunder.
 
o    Change in Closing Fee. If checked here and subject to applicable law, the
Borrower will pay the Bank a closing fee of $ _____________ (apart from any
prior closing fee) contemporaneously with the execution of this Amendment. This
fee is in addition to all other fees, expenses and other amounts due hereunder.
 
¨    Change in Paid-In-Full Period. If checked here, all revolving loans under
the Agreement and the Note must be paid in full for a period of at least
__________consecutive days during each fiscal year. Any previous Paid-in-Full
provision is hereby replaced with this provision.
 
Default Interest Rate. Notwithstanding any provision of this Note to the
contrary, upon any default or at any time during the continuation thereof
(including  failure to pay upon maturity), the Bank may, at its option and
subject to applicable law, increase the interest rate on this Note to a rate of
5% per annum plus the interest rate otherwise payable  hereunder.
Notwithstanding the foregoing and subject to applicable law, upon the occurrence
of a default by the Borrower or any guarantor involving bankruptcy, insolvency,
receivership proceedings or an assignment for the benefit of creditors, the
interest rate on this Note shall automatically increase to a rate of 5% per
annum plus the rate otherwise payable hereunder.
 
Effectiveness of Prior Documents. Except as specifically amended hereby, the
Agreement, the Note and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms. All warranties and
representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof. All collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect. This is an amendment, not a novation.
 
Preconditions to Effectiveness. This Amendment shall only become effective upon
execution by the Borrower and the Bank, and approval by any other third party
required by the Bank.
 
No Waiver of Defaults; Warranties. This Amendment shall not be construed as or
be deemed to be a waiver by the Bank of existing defaults by the Borrower,
whether known or undiscovered. All agreements, representations and warranties
made herein shall survive the execution of this Amendment.
 
Counterparts. This Amendment may be signed in any number of counterparts, each
of which shall be considered an original, but when taken together shall
constitute one document.
 
Authorization. The Borrower represents and warrants that the execution, delivery
and performance of this Amendment and the documents referenced herein are within
the authority of the Borrower and have been duly authorized by all necessary
action.
 
Transferable Record. The agreement and note, as amended, is a "transferable
record" as defined in applicable law relating to electronic transactions.
Therefore, the holder of the agreement and note, as amended, may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of the
agreement and note, as amended, that is an authoritative copy as defined in such
law. The holder of the agreement and note, as amended, may store the
authoritative copy of such agreement and note, as amended, in its electronic
form and then destroy the paper original as part of the holder's normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.
 
Attachments. All documents attached hereto, including any appendices, schedules,
riders, and exhibits to this Amendment, are hereby expressly incorporated herein
by reference.
 
[SIGNATURE(S) ON NEXT PAGE]
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
  
Dated as of November 19, 2010
 
Borrower name (Organization)
 
Itex Corporation
a Nevada Corporation


By:
/s/ Steven White
 
Name and Title Steven M. White, Chairman of the Board
 

 
Agreed to:    
U.S. BANK N.A.
 
By:
/s/ Timothy J. Flynn
     
Name and Title Timothy J. Flynn, Vice President
 


 
Page 3 of 3

--------------------------------------------------------------------------------

 